As the case is understood, the court found in effect that if a new trial were granted it would not change the result, because it would be the court's duty to exclude for remoteness the evidence by which the plaintiff seeks to sustain his contention. In other words, the court found that if the evidence on which the plaintiff relies is relevant to the issue of what the defendants gave their employees to understand in respect to the sharpening of the spurs on the ladder, the inference that can be drawn from it is so *Page 308 
uncertain and remote that it is more likely to prevent than to promote the discovery of the truth. It cannot be said that there is no evidence to support this finding.
There is no merit in the plaintiff's contention that the denial of his motion for a new trial is a violation of his right to "a certain remedy . . . for all injuries he may receive" (Bill of Rights, art. 14), or that the court's finding, that if the new evidence is relevant it should be excluded on the ground of remoteness, deprives him of his constitutional right to a jury trial. Bill of Rights, art. 20. Article 14 of the bill of rights does not entitle him to a new trial as a matter of right. In order to obtain such relief he must show not only that he is free from fault, but also that a different result will probably be reached if he is given a new trial. P. S., c. 230, s. 1; Crafts v. Insurance Co., 36 N.H. 44, 50; Dennett v. Dennett,44 N.H. 531, 535. Although the plaintiff has a constitutional right to have a jury pass on any competent evidence he may produce (St. Pierre v. Foster, 75 N.H. 11), he has no right, constitutional or otherwise, to have the jury pass on the competency of the evidence by which he proposes to prove his case.
Exception overruled.
PLUMMER, J., was absent: the others concurred. *Page 309